TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               444444444444444444444444444
                               ON MOTION FOR REHEARING
                               444444444444444444444444444



                                      NO. 03-06-00663-CR




                               Derrick Raymond Ford, Appellant

                                                 v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
        NO. 2004-223, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



              SUPPLEMENTAL MEMORANDUM OPINION


                Appellant Derrick Raymond Ford, who represents himself in this appeal, failed to pay

the clerk’s fee. On April 18, 2007, after giving Ford notice and an opportunity to cure, the appeal

was dismissed for want of prosecution. See Tex. R. App. P. 37.3(b). Ford has filed a motion for

rehearing stating that the clerk’s fee and reporter’s fee have now been paid. The reporter has

confirmed that she received payment. The district clerk has informed the Court in writing that her

fee has still not been paid.
              The motion for rehearing is overruled. See Tex. R. App. P. 49.5(c).




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: June 20, 2007

Do Not Publish




                                              2